Name: 89/25/EEC: Commission Decision of 21 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Schleswig-Holstein) pursuant to Council Regulation (EEC) No 797/85 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States;  agricultural policy
 Date Published: 1989-01-14

 Avis juridique important|31989D002589/25/EEC: Commission Decision of 21 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Schleswig-Holstein) pursuant to Council Regulation (EEC) No 797/85 (only the German text is authentic) Official Journal L 011 , 14/01/1989 P. 0038 - 0039*****COMMISSION DECISION of 21 December 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Schleswig-Holstein) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (89/25/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has forwarded the laws, regulations and administrative provisions listed in the Annex hereto concerning the implementation of Title V of Regulation (EEC) No 797/85 in Schleswig-Holstein; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure provided for in Title V of that Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas, pursuant to Title V of Regulation (EEC) No 797/85, the Member States may introduce in areas which are particularly sensitive from the viewpoint of environmental protection, natural resources and the maintenance of the countryside and the landscape, measures to contribute towards the introduction and the maintenance of production practices complying with those special requirements; Whereas the measures provided for in the provisions forwarded satisfy the objectives of Title V of Regulation (EEC) No 797/85; Whereas, however, the Community's financial contribution to the aid scheme provided for is limited to only those cases satisfying the conditions and the criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas the measures provided for in subprogrammes 1 to 7 in the Annex hereto relating to the demarcation of areas sensitive from the environmental protection viewpoint; whereas they determine adequately the conditions of production practices compatible with the requirements of the protection of those areas; whereas the aid is fixed on the basis of the undertakings entered into by the farmers and the resulting loss of income; whereas they therefore satisfy the conditions and objectives of Title V of Regulation (EEC) No 797/85; Whereas the measures referred to in subprogrammes 8, 9 and 10 in the Annex hereto do not provide for an undertaking by the farmer for at least five years as provided for in Article 19 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With the exception of subprogrammes 8, 9 and 10, the provisions to encourage extensification in Schleswig-Holstein in the Annex hereto, forwarded by the Government of the Federal Republic of Germany pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a Community financial contribution to the common measure provided for in Title V of that Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. ANNEX List of laws, regulations and administrative provisions covered by this Decision - Administrative provisions to encourage extensification in Schleswig-Holstein under the Law on the budget for the 1988 financial year (1988 budgetary Law of 10 March 1988): - subprogramme: 1. Wiesenvoegel 2. Brachvoegel 3. Birkwild 4. Sumpfdotterblumenwiesen 5. Kleinseggenwiesen 6. Amphibien 7. Trockenes Magergruenland 8. Ackerwildkraeuter 9. Brache 10. Umwandlung von Acker- in Gruenland